DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the reply filed on 21 March 2022, the following changes have been made: amendments to claims 1, 8, and 15.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant
In light of [0021] and [0035] of the specification, the limitation “same medical condition” is interpreted to also mean “similar medical condition”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 states “wherein the machine learning model calculates the score for each medical professional and identifies the group of medical professionals for performing the endoscopic procedure faster and more intelligently than humans.” It is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim (i.e. it is unclear if the scope of medical professionals encompasses machines, extraterrestrial life, etc. with the recitation of “faster and more intelligently than humans”), the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 states “wherein the machine learning model calculates the score for each medical professional and identifies the group of medical professionals for performing the endoscopic procedure faster and more intelligently than humans.” It is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim (i.e. it is unclear if the score calculated in the newly added limitation is different from the limitation “calculating, by the machine learning model, a score for each medical professional in a
medical organization representing a level of match between the new patient….” earlier in the claim), the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the purposes of examination, the examiner will interpret both languages of the limitations in the claim as referring to the calculation of the same score.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), article of manufacture (claims 8-14), and machine (claims 15-20) which recite steps of a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of identifying a group of medical professionals for performing an endoscopic procedure on a particular patient, the method comprising: training, by the processor, a machine learning model with (a large collection of) a plurality of electronic medical records of (a large population of) different patients having a history of one or more endoscopic procedures, wherein each electronic medical record includes (all possible details of each particular patient including) the group of medical professionals performing the one or more endoscopic procedures, and recovery time of each endoscopic procedure, wherein the group of medical professionals include at least one physician, at least one technician, and at least one nurse, wherein the machine learning model is a neural network; receiving, by the machine learning model, an electronic medical record of a new patient intending to have the endoscopic procedure; calculating, by the machine learning model, a score for each medical professional in a medical organization representing a level of match between the new patient and each medical professional, wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse, wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient’s medical condition and socioeconomic details, and calculating a score based on the estimated expected length of recovery time, wherein the score is greater when the estimated expected length of recovery time is lesser; identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient, wherein the group of medical professionals include a physician having the highest score in a category of physician, a technician having the highest score in a category of technician, and a nurse having the highest score in a category of nurse, wherein the machine learning model calculates the score for each medical professional and identifies the group of medical professionals for performing the endoscopic procedure faster and more intelligently than humans.


Step 2A Prong 1
These steps of matching endoscopic patients with medical personnel, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed using a processor, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, reciting particular aspects of matching endoscopic patients with medical personnel such as using various ranking models, adding a nurse into a group of medical professionals, adding a technician into a group, assigning a group of more experienced medical professionals includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving, by the machine learning model, an electronic medical record of a new patient intending to have an endoscopic procedure and recitation of wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient’s medical condition and socioeconomic details, see applicant’s specification [0019] to [0053], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient amounts to mere data gathering; recitation of wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse amounts to selecting a particular data source or type of data to be manipulated; recitation of wherein the machine learning model is a neural network amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5, 9, 12, 16, and 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-7 and 13-14 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, and claims 3-4, 10-11, and 17-18 additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by the machine learning model, an electronic medical record of a new patient intending to have an endoscopic procedure, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient’s medical condition and socioeconomic details, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); wherein the machine learning model is a neural network, see Barral et al. [0028] “As another example, machine learning training engine 212 may analyze the corpus of training set data in data store 214 utilizing deep neural networks to generate the step identification, anatomy, and tool classifiers. Other machine learning techniques can be utilized to generate the MLM classifiers discussed herein,” US20180065248A1, MPEP 2106.05(d); training, by the processor, the machine learning model with the new patient’s updated electronic medical record, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations inconsistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160092641A1), Abedini et al. (US20170177814A1), Douglas et al. (US20150065803A1), and further in view of Rothman et al. (US20120108913A1).
Regarding claim 1, Barral discloses a computer implemented method in a data processing system comprising a processor and a memory comprising instructions ([0053] “It will be apparent to those of ordinary skill in the art that the system, method, and process described herein can be implemented as software stored in main memory 550 or read only memory 520 and executed by processor 510.”)
which are executed by the processor to cause the processor to implement the method of identifying a group of medical professionals for performing an endoscopic procedure on a particular patient, the method comprising: training, by the processor, a machine learning model with a plurality of electronic medical records of different patients having a history of one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures), sensor information (e.g., medical tool attributes, such as speed, depth of cuts, width of spreading, etc. relative to identified anatomical structures), steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.), patient-specific information (e.g., age, sex, BMI, relevant medical history, etc.),....” [0029] “For example, different ML medical procedure models can be maintained for each procedure for patients having different characteristics (e.g., age, gender, BMI, relevant medical history, etc.).”) 
wherein each electronic medical record includes the group of medical professionals performing the one or more endoscopic procedures ([0036] “As discussed herein, ML medical procedure server 210 can collect training set data from a plurality of different medical procedure systems for a plurality of different procedures. As a result, the training of ML medical procedure model classifiers can be periodically refined based on the collected results of a group of medical professionals.”) 
receiving, by the machine learning model, an electronic medical record of a new patient intending to have an endoscopic procedure ([0020] “Medical procedure system 140 receives, via one or more user interfaces, specification of patient specific factors, such as age, sex, body mass index (BMI), known medical/health condition, etc. that provide a range of patient specific information. Medical procedure system 140 also receives specification of a medical procedure to be performed.”) 
wherein the machine learning model is a neural network ([0028] “As another example, machine learning training engine 212 may analyze the corpus of training set data in data store 214 utilizing deep neural networks to generate the step identification, anatomy, and tool classifiers. Other machine learning techniques can be utilized to generate the MLM classifiers discussed herein.”)

Barral does not explicitly disclose however Delaney teaches wherein the group of medical professionals include at least one physician, at least one technician, and at least one nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)….”)
wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse ([0073] “For example, improvement evaluation component 202 can compare departments of the healthcare organization, procedures performed by the healthcare organization, caregiver personnel (e.g., physicians, nurses, technicians, etc.) of the healthcare organization….”)
a technician……in a category of technician, and a nurse…..in a category of nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)…” [0064] “In an aspect, the scoring component 106 can weigh each of the relevant metrics based on working with a select group of clinicians, forcing the results to the range of 0-100.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure with Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure. The motivation for the combination of Barral and Delaney is to improve the quality of service delivered for the endoscopic procedure to reduce recovery time (See Delaney, Background).

Barral in view of Delaney does not explicitly disclose however Abedini teaches calculating, by the machine learning model, a score for each medical professional in a medical organization representing a level of match between the new patient and each medical professional (([0040] “For instance, a score to the match may be assigned based on all the relevant parameters (treatment philosophical profile) that are available.”)
identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient, wherein the group of medical professionals include a physician having the highest score in a category of physician… the highest score….. ([0029] “At 118, the doctors are recommended to the patient in a ranked order based on the best personality matching score.”)
wherein the machine learning model calculates the score for each medical professional and identifies the group of medical professionals for performing the endoscopic procedure faster and more intelligently than humans (([0040] “For instance, a score to the match may be assigned based on all the relevant parameters (treatment philosophical profile) that are available.” [0019] “The communication between the patient and the doctor can be ensured to be more useful leading to an effective and faster solution.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure and Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure with Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure. The motivation for the combination of Barral, Delaney, and Abedini is to reduce recovery time by efficiently completing the endoscopic procedure (See Abedini, Background).

Barral in view of Delaney and Abedini does not explicitly disclose however Douglas teaches and recovery time of each endoscopic procedure ([0419] “For example, the smart case (attachment interface) could have a battery and an LED, and different modules could be used to tailor the imaging to ear, nose, throat, skin, eye, endoscopic or other imaging (in addition to non-medical imaging).” [0350] “Also described herein are interfaces for showing expected recovery time for different interventions.”) 
wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient's medical condition and socioeconomic details ([0262] “The basic flow diagram for predicting prognosis (FIG. 18) is analogous to that for predicting diagnosis, except that the machine learning system is a regression method instead of a classification method and the returned information is expected recovery time for a given intervention instead of a likelihood score for a given disease. The mean and a confidence interval can both be calculated and returned for the expected recovery time.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, and Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure with Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time. The motivation for the combination of Barral, Delaney, Abedini, and Douglas is to reduce recovery time by reducing the cost for the endoscopic procedure (See Douglas, Background).


Barral in view of Delaney, Abedini, and Douglas does not explicitly disclose however Rothman teaches calculating a score based on the estimated expected length of recovery time, wherein the score is greater when the estimated expected length of recovery time is lesser ([0108] “If an attending physician were to see this patient at the end of day 4 without the Health Score chart, the patient's vital statistics would show a person of decent physical health. This corresponds to the score of 70 on the health chart, which is about average health during a post-operation recovery, according to this example.” [0110] “For example, before an operation, the patient may have exhibited a Health Score of 50. After the operation, the doctors may expect the patient to be significantly better. Since before the operation he had a Health Score of 75, we expect that, although he will go through some difficult periods during recovery, he will get back to 75 within a week. This acts as a baseline reference, to help better personalize the chart 100 to each patient.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, and Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time with Rothman’s techniques for calculating a score based on the length of recovery time. The motivation for the combination of Barral, Delaney, Abedini, Douglas, and Rothman is to improve the quality and continuity of medical care (See Rothman, Background).
Regarding claim 2, Barral in view of Delaney and Abedini does not explicitly disclose however Douglas teaches calculating, by the machine learning model, the score through one or more of machine learning algorithms including logistic regression, Bipartite Ranking, k-partite Ranking, Ranking with Real-Valued Labels, General Instance Ranking, Ranking SVM, RankBoost, and RankNet ([0240] “…images in the database are ranked by similarity to the query image, e.g., based on Euclidian distance between the weighted feature vectors of the query and database images via a k-nearest neighbors method; Retrieval of Similar Images: Based on the similarity ranking, all or a subset of images are returned, along with their rankings...”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, and Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure with Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time. The motivation for the combination of Barral, Delaney, Abedini, and Douglas is to reduce recovery time by reducing the cost for the endoscopic procedure (See Douglas, Background).
Regarding claim 8, Barral discloses the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor ([0053] “This control logic or software may also be resident on an article of manufacture comprising a computer readable medium having computer readable program code embodied therein and being readable by the mass storage device 525 and for causing the processor 510 to operate in accordance with the methods and teachings herein.”)
train a machine learning model with a large collection of a plurality of electronic medical records of a large population of different patients having a history of one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures), sensor information (e.g., medical tool attributes, such as speed, depth of cuts, width of spreading, etc. relative to identified anatomical structures), steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.), patient-specific information (e.g., age, sex, BMI, relevant medical history, etc.),....” [0029] “For example, different ML medical procedure models can be maintained for each procedure for patients having different characteristics (e.g., age, gender, BMI, relevant medical history, etc.).”) 
wherein each electronic medical record includes the group of medical professionals performing the one or more endoscopic procedures ([0036] “As discussed herein, ML medical procedure server 210 can collect training set data from a plurality of different medical procedure systems for a plurality of different procedures. As a result, the training of ML medical procedure model classifiers can be periodically refined based on the collected results of a group of medical professionals.”) 
receive an electronic medical record of a new patient intending to have an endoscopic procedure ([0020] “Medical procedure system 140 receives, via one or more user interfaces, specification of patient specific factors, such as age, sex, body mass index (BMI), known medical/health condition, etc. that provide a range of patient specific information. Medical procedure system 140 also receives specification of a medical procedure to be performed.”) 
wherein the machine learning model is a neural network ([0028] “As another example, machine learning training engine 212 may analyze the corpus of training set data in data store 214 utilizing deep neural networks to generate the step identification, anatomy, and tool classifiers. Other machine learning techniques can be utilized to generate the MLM classifiers discussed herein.”)

Barral does not explicitly disclose however Delaney teaches wherein the group of medical professionals include at least one physician, at least one technician, and at least one nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)….”)
wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse ([0073] “For example, improvement evaluation component 202 can compare departments of the healthcare organization, procedures performed by the healthcare organization, caregiver personnel (e.g., physicians, nurses, technicians, etc.) of the healthcare organization….”)
a technician……in a category of technician, and a nurse…..in a category of nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)…” [0064] “In an aspect, the scoring component 106 can weigh each of the relevant metrics based on working with a select group of clinicians, forcing the results to the range of 0-100.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure with Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure. The motivation for the combination of Barral and Delaney is to improve the quality of service delivered for the endoscopic procedure to reduce recovery time (See Delaney, Background).

Barral in view of Delaney does not explicitly disclose however Abedini teaches calculate a score for each medical professional in a medical organization representing a level of match between the new patient and each medical professional (([0040] “For instance, a score to the match may be assigned based on all the relevant parameters (treatment philosophical profile) that are available.”)
and identify a group of medical professionals for performing the endoscopic procedure on the new patient, wherein the group of medical professionals include a physician having the highest score in a category of physician… the highest score….. ([0029] “At 118, the doctors are recommended to the patient in a ranked order based on the best personality matching score.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure and Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure with Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure. The motivation for the combination of Barral, Delaney, and Abedini is to reduce recovery time by efficiently completing the endoscopic procedure (See Abedini, Background).

Barral in view of Delaney and Abedini does not explicitly disclose however Douglas teaches and recovery time of each endoscopic procedure ([0419] “For example, the smart case (attachment interface) could have a battery and an LED, and different modules could be used to tailor the imaging to ear, nose, throat, skin, eye, endoscopic or other imaging (in addition to non-medical imaging).” [0350] “Also described herein are interfaces for showing expected recovery time for different interventions.”) 
wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient's medical condition and socioeconomic details ([0262] “The basic flow diagram for predicting prognosis (FIG. 18) is analogous to that for predicting diagnosis, except that the machine learning system is a regression method instead of a classification method and the returned information is expected recovery time for a given intervention instead of a likelihood score for a given disease. The mean and a confidence interval can both be calculated and returned for the expected recovery time.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, and Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure with Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time. The motivation for the combination of Barral, Delaney, Abedini, and Douglas is to reduce recovery time by reducing the cost for the endoscopic procedure (See Douglas, Background).


Barral in view of Delaney, Abedini, and Douglas does not explicitly disclose however Rothman teaches calculating a score based on the estimated expected length of recovery time, wherein the score is greater when the estimated expected length of recovery time is lesser ([0108] “If an attending physician were to see this patient at the end of day 4 without the Health Score chart, the patient's vital statistics would show a person of decent physical health. This corresponds to the score of 70 on the health chart, which is about average health during a post-operation recovery, according to this example.” [0110] “For example, before an operation, the patient may have exhibited a Health Score of 50. After the operation, the doctors may expect the patient to be significantly better. Since before the operation he had a Health Score of 75, we expect that, although he will go through some difficult periods during recovery, he will get back to 75 within a week. This acts as a baseline reference, to help better personalize the chart 100 to each patient.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, and Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time with Rothman’s techniques for calculating a score based on the length of recovery time. The motivation for the combination of Barral, Delaney, Abedini, Douglas, and Rothman is to improve the quality and continuity of medical care (See Rothman, Background).
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 15, Barral discloses the processor ([0049] “The data processing system illustrated in FIG. 5 includes a bus or other internal communication means 515 for communicating information, and a processor 510 coupled to the bus 515 for processing information.”)
train a machine learning model with a plurality of electronic medical records of different patients having a history of one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures), sensor information (e.g., medical tool attributes, such as speed, depth of cuts, width of spreading, etc. relative to identified anatomical structures), steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.), patient-specific information (e.g., age, sex, BMI, relevant medical history, etc.),....” [0029] “For example, different ML medical procedure models can be maintained for each procedure for patients having different characteristics (e.g., age, gender, BMI, relevant medical history, etc.).”) 
wherein each electronic medical record includes all possible details of each particular patient including the group of medical professionals performing the one or more endoscopic procedures ([0036] “As discussed herein, ML medical procedure server 210 can collect training set data from a plurality of different medical procedure systems for a plurality of different procedures. As a result, the training of ML medical procedure model classifiers can be periodically refined based on the collected results of a group of medical professionals. This enables the classifiers of the ML medical procedure models to evolve into more precise classifiers capable of handling real world medical procedures for a wide array of types of procedures, types of variations in procedures, patients having different characteristics, etc.”) 
receive an electronic medical record of a new patient intending to have an endoscopic procedure ([0020] “Medical procedure system 140 receives, via one or more user interfaces, specification of patient specific factors, such as age, sex, body mass index (BMI), known medical/health condition, etc. that provide a range of patient specific information. Medical procedure system 140 also receives specification of a medical procedure to be performed.”) 
wherein the machine learning model is a neural network ([0028] “As another example, machine learning training engine 212 may analyze the corpus of training set data in data store 214 utilizing deep neural networks to generate the step identification, anatomy, and tool classifiers. Other machine learning techniques can be utilized to generate the MLM classifiers discussed herein.”)

Barral does not explicitly disclose however Delaney teaches wherein the group of medical professionals include at least one physician, at least one technician, and at least one nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)….”)
wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse ([0073] “For example, improvement evaluation component 202 can compare departments of the healthcare organization, procedures performed by the healthcare organization, caregiver personnel (e.g., physicians, nurses, technicians, etc.) of the healthcare organization….”)
a technician……in a category of technician, and a nurse…..in a category of nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)…” [0064] “In an aspect, the scoring component 106 can weigh each of the relevant metrics based on working with a select group of clinicians, forcing the results to the range of 0-100.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure with Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure. The motivation for the combination of Barral and Delaney is to improve the quality of service delivered for the endoscopic procedure to reduce recovery time (See Delaney, Background).

Barral in view of Delaney does not explicitly disclose however Abedini teaches calculate a score for each medical professional in a medical organization representing a level of match between the new patient and each medical professional (([0040] “For instance, a score to the match may be assigned based on all the relevant parameters (treatment philosophical profile) that are available.”)
identify a group of medical professionals for performing the endoscopic procedure on the new patient, wherein the group of medical professionals include a physician having the highest score in a category of physician… the highest score….. ([0029] “At 118, the doctors are recommended to the patient in a ranked order based on the best personality matching score.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure and Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure with Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure. The motivation for the combination of Barral, Delaney, and Abedini is to reduce recovery time by efficiently completing the endoscopic procedure (See Abedini, Background).

Barral in view of Delaney and Abedini does not explicitly disclose however Douglas teaches and recovery time of each endoscopic procedure ([0419] “For example, the smart case (attachment interface) could have a battery and an LED, and different modules could be used to tailor the imaging to ear, nose, throat, skin, eye, endoscopic or other imaging (in addition to non-medical imaging).” [0350] “Also described herein are interfaces for showing expected recovery time for different interventions.”)  
wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient's medical condition and socioeconomic details ([0262] “The basic flow diagram for predicting prognosis (FIG. 18) is analogous to that for predicting diagnosis, except that the machine learning system is a regression method instead of a classification method and the returned information is expected recovery time for a given intervention instead of a likelihood score for a given disease. The mean and a confidence interval can both be calculated and returned for the expected recovery time.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, and Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure with Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time. The motivation for the combination of Barral, Delaney, Abedini, and Douglas is to reduce recovery time by reducing the cost for the endoscopic procedure (See Douglas, Background).

Barral in view of Delaney, Abedini, and Douglas does not explicitly disclose however Douglas teaches calculating a score based on the estimated expected length of recovery time, wherein the score is greater when the estimated expected length of recovery time is lesser ([0108] “If an attending physician were to see this patient at the end of day 4 without the Health Score chart, the patient's vital statistics would show a person of decent physical health. This corresponds to the score of 70 on the health chart, which is about average health during a post-operation recovery, according to this example.” [0110] “For example, before an operation, the patient may have exhibited a Health Score of 50. After the operation, the doctors may expect the patient to be significantly better. Since before the operation he had a Health Score of 75, we expect that, although he will go through some difficult periods during recovery, he will get back to 75 within a week. This acts as a baseline reference, to help better personalize the chart 100 to each patient.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, and Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time with Rothman’s techniques for calculating a score based on the length of recovery time. The motivation for the combination of Barral, Delaney, Abedini, Douglas, and Rothman is to improve the quality and continuity of medical care (See Rothman, Background).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160092641A1), Abedini et al. (US20170177814A1), Douglas et al. (US20150065803A1), Rothman et al. (US20120108913A1), and further in view of Wager et al. (US20050075904A1).
Regarding claim 3, Barral discloses if there was a prior patient having short recovery time after the one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures)….steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.)…”)

Barral does not explicitly disclose however Delaney teaches performed by the group of the medical professionals including more than one nurse ([0026] “In yet another example, the data can include information regarding medical personnel involved in provision of the care (e.g., physicians, nurses, technicians, etc.).”)
and the prior patient has substantially the same medical condition as that of the new patient ([0168] “Care path creation component 1404 can analyze variances between aspects of the course of care and aspects of other courses of care based on comparison to courses of care for similar or dissimilar conditions and/performed via the healthcare organization or a peer organization.” [0169] “In an aspect, care path creation component 1404 can determine one or more changes to implement in a future course of care for a patient associated with the same or similar medical condition that minimizes one or more of the variances.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure with Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure. The motivation for the combination of Barral and Delaney is to improve the quality of service delivered for the endoscopic procedure to reduce recovery time (See Delaney, Background).

Barral in view of Delaney, Abedini, Douglas, and Rothman does not explicitly disclose however Wager teaches adding, by the machine learning model, an additional nurse into the group of medical professionals for performing the endoscopic procedure on the new patient ([0031] “For instance, a nurse manager or charge nurse may conclude that the condition of a given patient is trending in a more acute direction, and therefore may wish to assign a nurse or other staff with a higher clinical ladder rating than initially indicated in the set of provider assignments 116. Or, the supervisor may choose to split the assignment of a given patient between two or more providers during a shift. Other adjustments or updates are possible.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time, and Rothman’s techniques for calculating a score based on the length of recovery time with Wager’s techniques for adding a nurse into the medical group of professionals. The motivation for the combination of Barral, Delaney, Abedini, Douglas, Rothman and Wager is to ensure a patient needs are automatically aligned with a provider capabilities to perform the endoscopic procedure (See Wager, Abstract).
Regarding claim 4, Barral discloses if there was a prior patient having short recovery time after the one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures)….steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.)…”)

Barral does not explicitly disclose however Delaney teaches performed by the group of the medical professionals including more than one technician ([0026] “In yet another example, the data can include information regarding medical personnel involved in provision of the care (e.g., physicians, nurses, technicians, etc.).”)
and the prior patient has substantially the same medical condition as that of the new patient ([0168] “Care path creation component 1404 can analyze variances between aspects of the course of care and aspects of other courses of care based on comparison to courses of care for similar or dissimilar conditions and/performed via the healthcare organization or a peer organization.” [0169] “In an aspect, care path creation component 1404 can determine one or more changes to implement in a future course of care for a patient associated with the same or similar medical condition that minimizes one or more of the variances.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure with Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure. The motivation for the combination of Barral and Delaney is to improve the quality of service delivered for the endoscopic procedure (See Delaney, Background).

Barral in view of Delaney, Abedini, Douglas, and Rothman does not explicitly disclose however Wager teaches adding, by the machine learning model, an additional technician into the group of medical professionals for performing the endoscopic procedure on the new patient ([0036] “In step 410, the assignment engine 110 may generate the set of provider assignments 116 reflecting the assignment or pairing of one or more care providers to one or more patients, for instance detailing that a nurse, physician, technician or other clinical personnel will be assigned to or responsible for a given patient for a shift, for certain hours that day or during an identified event.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time, and Rothman’s techniques for calculating a score based on the length of recovery time with Wager’s techniques for adding a technician into the medical group of professionals. The motivation for the combination of Barral, Delaney, Abedini, Douglas, Rothman and Wager is to ensure a patient needs are automatically aligned with a provider capabilities to perform the endoscopic procedure (See Wager, Abstract). 
Regarding claim 5, Barral in view of Delaney, Abedini, Douglas, and Rothman does not explicitly disclose however Wager teaches assigning, by the machine learning model, a more experienced group of medical professionals if the new patient has a plurality of diseases or at least one comorbidity ([0021] “As illustrated in that figure, a patient may for instance be assigned an acuity rating (illustratively 0-100 but other scales or ratings may be used), depending on the severity, length or other characteristics of the patient's disease or condition. A high acuity rating of 100 for a patient may indicate a requirement for a nurse, physician, technician or other provider staff who has attained a comparatively high stage on a clinical ladder or other experience scale, while also requiring certifications such as critical care, ventilator or other equipment operation, or other criteria.” [0024] “According to embodiments of the invention in one regard, the rule set 112 may in implementations assign the greatest or primary weight to matching the patient's clinical acuity with the skills or competencies of the available providers, to ensure a commensurate level of clinical experience, training and judgment to the patient's condition.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time, and Rothman’s techniques for calculating a score based on the length of recovery time with Wager’s techniques for adding experienced medical professionals into the medical group of professionals. The motivation for the combination of Barral, Delaney, Abedini, Douglas, Rothman and Wager is to ensure a patient needs are automatically aligned with a provider capabilities to perform the endoscopic procedure (See Wager, Abstract). 
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160092641A1), Abedini et al. (US20170177814A1), Douglas et al. (US20150065803A1), Rothman et al. (US20120108913A1), Wager et al. (US20050075904A1), and further in view of Buck et al. (US20120010904A1).
Regarding claim 6, Barral in view of Delaney, Abedini, Douglas, Rothman, and Wager does not explicitly disclose however Buck teaches wherein the plurality of diseases includes at least two chronic conditions including type-2 diabetes, hypertension, hyperlipidemia, arthritis, and depression ([0012] “For example, a patient may wonder: “I have a question about managing my diabetes.” [0044] “…with rheumatoid arthritis…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time, Rothman’s techniques for calculating a score based on the length of recovery time, and Wager’s techniques for adding a nurse into the medical group of professionals with Buck’s techniques for utilizing patient profiles with at least two types of conditions. The motivation for the combination of Barral, Delaney, Abedini, Douglas, Rothman, Wager, and Buck is to match the patient suffering from the chronic condition(s) with the appropriate medical provider to reduce recovery time (See Buck, Background).
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 6.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160092641A1), Abedini et al. (US20170177814A1), Douglas et al. (US20150065803A1), Rothman et al. (US20120108913A1), and further in view of Ebadollahi et al. (US20120109683A1).
Regarding claim 7, Barral discloses wherein each electronic medical record includes demographic details,…., diagnoses, vital signs,…., clinical narrative notes,…… radiology reports….encounters,…endoscopic procedures, other procedures….  ([0019] “….enable access to additional data (e.g., preoperative medical images, a patient's medical history, a patient vital information, etc.)…” [0023] “….where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures) …patient-specific information (e.g., age, sex, BMI, relevant medical history, etc.), manual annotations of medical procedure data (e.g., annotations of important steps of anatomical structures in a procedure and/or step of a procedure), temporal annotations of the steps/phases of a medical procedure, as well as other relevant information.” [0039] “For example, a medical professional can enter a specific procedure (e.g., gallbladder removal) and one or more patient characteristics (e.g., age, sex, BMI, relevant medical conditions such as high blood pressure, etc.).”) 

Barral does not explicitly disclose however Delaney teaches laboratory tests…., pathology reports, discharge summaries…..cardiology reports …… comorbidities….and medications ([0044] “For example, a healthcare information source 118 can include a heart monitor or pedometer configured to send sensed information to healthcare management server regarding a patient cared for by the healthcare management server 102.” [0189] “For example, care path evaluation component 1402 can compare activities (e.g., procedures performed, imaging studies performed, laboratory studies performed, medications administered, movement to different areas of the hospital, discharge, etc.) respectively performed in association with the courses of care to identify variances in the activities.” [0141] “In response, the other instances of the procedure corresponding to the procedure in bubble 1802 are highlighted (e.g., 6 total in this case), and a pop up 1804 is presented that identifies the procedure (e.g., procedure 88404—tissue exam by pathologist) corresponding to the selected bubble.” [0208] “The defined set of patient parameters include but are not limited to: age, gender, number of prescription drugs, cost of drugs, referral reason or diagnosis (including highly specific diagnoses), clinical status or history (e.g., other existing conditions, comorbidities, acuities, etc.)….”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure with Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure. The motivation for the combination of Barral and Delaney is to improve the quality of service delivered for the endoscopic procedure to reduce recovery time (See Delaney, Background).

Barral in view of Delaney, Abedini, and Douglas, and Rothman does not explicitly disclose however Ebadollahi teaches allergies…. regular physical exams… ([0028] “These sources for patient features 122 may include, but are not limited to the following Patient profiles 102 may be employed, which may include basic biographical information such as age, gender, location, preferences, physiological state (e.g., blood pressure, weight, etc.), allergies, etc.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Barral’s techniques for performing an endoscopic procedure, Delaney’s techniques for utilizing various medical professionals as a part of the endoscopic procedure, Abedini’s techniques for calculating a score for the medical professionals to perform the endoscopic procedure, Douglas’ techniques for using machine learning on data associated with an endoscope to return the results for the expected recovery time, and Rothman’s techniques for calculating a score based on the length of recovery time with Ebadollahi’s techniques for using allergies and regular physical exams. The motivation for the combination of Barral, Delaney, Abedini, Douglas, Rothman, and Ebadollahi is to use the patient’s health record to match with the appropriate provider in order to improve the health outcome (See Ebadollahi, Background).
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.

Response to Arguments
Applicant’s arguments filed on 21 March 2022 have been considered, but are not fully persuasive.
Regarding the 112(a) rejection, the applicant has amended claims 1, 8, and 15 to remove the claim limitation that lacks written description. Therefore, the 112(a) has been withdrawn.
Regarding the 101 rejection, the applicant argues on pages 12 to 13 that claim 1 recites a machine learning model used to calculate the score for each medical professional and identify the group of medical professions for performing the endoscopic procedures does so faster and more intelligently than humans, the claim elements cannot be practically performed in the human mind.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the applicant is not presenting an improvement to the machine learning algorithm. The construction of the claims suggests that the invention uses a conventional machine learning technique on a different set of data. Examiner also points out that improving efficiency and reducing time & effort (i.e. performing the endoscopic procedures faster and more intelligently than humans) is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer.

On pages 13 to 14 the applicant argues that claim 8 recites that the machine learning model is trained on a large collection of a plurality of electronic medical records of a large population of patients of different patients. Because the human brain cannot practically be trained on a large collection of a plurality of EMRs of a large population of different patients, the claim elements cannot be practically performed in the human mind. Similarly, for claim 15 the applicant argues that the machine learning model is trained on all possible details of a particular patient. Because the human brain cannot be practically trained on all possible details of a particular patient, the claim elements cannot be practically performed in the human mind. Applicant requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that there is no quantitative indication from the claim language of “large collection”, “large population”, and “all possible details of each particular patient” that would affirmatively suggest a human cannot practically perform the claim limitations. A human could analyze large sets of data since there is no limit on the amount of time for a human to perform those simulations. A human could take as long as needed or as many seconds, minutes, hours, etc. as needed to mentally perform the claimed invention with (or without) the use of a computer (or pen and paper) as a tool. Therefore, the 101 rejection is maintained.


Prior Art Cited but Not Relied Upon
 Qu, X., Rardin, R. L., Williams, J. A. S., & Willis, D. R. (2007). Matching daily healthcare provider capacity to demand in advanced access scheduling systems. European Journal of Operational Research, 183(2), 812-826.
This reference is relevant because it discloses provider matching to improve the performance of clinics.

Conclusion




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626